DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...calculate a gestational phase, wherein calculating the gestational phase further comprises: receiving a gestational datum; classifying the gestational datum to a gestational phase; and generating a gestational phase label as a function of the classifying; receive, from a remote device operated by a user, a gestational inquiry; classify the gestational inquiry to an inquiry category; select a gestational machine-learning model as a function of the inquiry category; generate a gestational machine-learning model, wherein the gestational machine-learning model utilizes the gestational phase label and a user biological extraction as an input and outputs gestational eligibility labels; and determine, utilizing the gestational machine-learning model, the gestational eligibility of the gestational inquiry.” And independent claim 11 recites the uniquely distinct features for: “...calculating by a computing device, a gestational phase wherein calculating the gestational phase further comprises: receiving a gestational datum; classifying the gestational datum to a gestational phase; and generating a gestational phase label; receiving by the computing device, from a remote device operated by a user, a gestational inquiry; classifying by the computing device the gestational inquiry to an inquiry category; selecting by the computing device a gestational machine-learning model as a function of the inquiry category; generating by the computing device a gestational machine-learning model, wherein the gestational machine-learning model utilizes the gestational phase label and a user biological extraction as an input and outputs gestational eligibility labels; and determining by the computing device utilizing the gestational machine-learning model the gestational eligibility of the gestational inquiry.” The closest prior art in Penders et at. (US 2020/0107771 A1) teaches a system for identifying a labor state in a pregnant female, the system including: a patch coupled to an abdominal region of the pregnant female; a physiological sensor coupled to the patch or integrated into the patch; a processor communicatively coupled to the physiological sensor; and a computer-readable medium having non-transitory, processor-executable instructions stored thereon, wherein execution of the instructions causes the processor to perform a method. In some embodiments, the method includes: receiving an input indicating a gestational age of a pregnancy; acquiring a physiological signal from the physiological sensor, wherein the physiological signal is one or more of: an electrohysterography signal, a maternal heart rate signal, a contraction signal, a force of contraction signal, and a frequency of contraction signal; processing the physiological signal to identify and extract a parameter of interest; and feeding the parameter of interest into a machine learning model. In some embodiments, the machine learning model is configured to: determine a first labor probability based on the parameter of interest, determine a second labor probability based on the parameter of interest or a second parameter of interest and the gestational age of the pregnancy, and classify the labor state of the pregnant female based on the first and second labor probability. In some embodiments, the machine learning model is further configured to determine whether the first labor probability is greater than a baseline, determine whether the second probability is greater than one or more of: a first threshold and a second threshold, and when the first labor probability is greater than the baseline and the second labor probability is greater than one or both of the first threshold and the second threshold, outputting an indication of a labor state of the pregnant female, Liang et al. (US 2021/0398682 A1) teaches using static and/or dynamic measures of analytes, process 100 determines (103) gestational progress and/or gestational health based on the analyte measurements. In many embodiments, the correlations and/or computational models can be used to indicate gestational progress and/or gestational health. In several embodiments, determining analyte correlations or modeling gestational progress and/or gestational health is used to substitute other gestational tests, such as (for example) ultrasonography. In various embodiments, measurements of analytes can be used as a precursor indicator to determine whether to perform a further clinical test, such as (for example) ultrasonography. A process for constructing and training a computational model to indicate gestational progress and/or gestational health in accordance with an embodiment of the invention is shown in FIG. 2. Process 200 measures (201) a panel of analytes from each individual of a collection of pregnant individuals numerous times during pregnancy. In several embodiments, analytes are measured from a blood sample, stool sample, urine sample, saliva or biopsy of an individual. In some embodiments, an individual's sample is extracted during fasting. A number of methods are known to extract samples from an individual and can be used within various embodiments of the invention. In several embodiments, analytes are extracted and measured at each time point, resulting in a dynamic analysis of the analytes, GRATACOS SOLSONA el at. (US 2016/0242742 A1) teaches a proposed system is analogous to a standard diagnostic system: [0090] The extraction of features of the image would be analogous to the removal of a biological sample (e.g. taking a blood sample). [0091] The learning algorithm would be analogous to that obtained from a hemogram. That is, it may separate the characteristics of interest from the other characteristics and combine them to produce meaningful information. [0092] The result may be the interpretation of the data obtained by the learning algorithm(s). [0093] In general, an analogy could be made of a prediction system to an acoustic biopsy or histology by means of an image. Several machine learning or computer vision algorithms may be used. In a similar manner as more than one feature extractor may be used, it is also possible to use more than one learning algorithm. In the example of the neonatal respiratory morbidity condition, according to the gestational age, a first separation of algorithms may take place. This may be done by using different algorithms for lungs that may be in various stages of development: For example, different algorithms for the canalicular, the saccular or the alveolar phase. Similarly, for each gestational age range multiple algorithms (models) may be used. The applied learning models (algorithms) may be generated using a plurality of samples. In one example, 328 images were sampled according to acquisition restriction discussed above. The images may be stored in a database such as database 135. The database 135 may be part of the machine learning module 130 or it may be remotely connected to machine learning module 135. This has the benefit that many distributed machine learning modules may use the same database. Thus, the characteristics that the system would recognize shall be, mainly, due to changes in the tissue and not to any other acquisition parameter, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/20/2022
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484